Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 

	The newly appointed examiner (new to this application), welcomes a collaboration, in an effort to determine any distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity.

In re page 8-, applicant discusses applicant specification, associated with object-based storage, wherein Object storage includes, Image, as well, as related Metadata and/or GUI.
And States
The Office Action cites ALCOCK at [0142] as teaching the storing of a content object on an object-based storage (e.g., Office Action, page 8, lines 5-7). 

However, nowhere does ALCOCK even discuss saving data in paragraph [0142], instead describing that the server “determines the feature vector,” “hashes the feature 

ALCOCK describes saving a facet in storage as a data structure comprising a “descriptor” and a “tag,” which clearly suggests metadata but does not teach either an object-based storage or any keying of the content. As far as storing the content itself, ALCOCK makes general references such as “video storage module 248 stores image data” [0082]; “logical rules are implemented to separate stored video from stored metadata” and “using a distributed storage scheme. [0083]; “Feature Vectors 410 are Indexed 412 and stored in a database 414” which “includes storing the video with time stamps and camera identification as well as the associated metadata,” 

[0110]; “storing the Object Profile 704 with the feature vector 708 instead of the image 706,” [0123]. 

Nowhere does ALCOCK expressly describe an object-based storage, 
nor does ALCOCK suggest features of an object-based storage as is well-known in the art.
In response based on the above, after a careful analysis of the prior art, claims and disclosures, the examiner agrees that, ALCOCK teaches, processing video, detecting Objects (within the video Images, Tagging, such as People objects) or content objects, storing the image & metadata (702) for those objects, in order to generate as stated, feature vector type metadata to the Hash values (abstract), as shown in Fig. 7 (704).

	In Fig. 7, 702, appears as claimed, Image (Object data 706) and additional metadata (710), associated with cropped images, saved as metadata with other metadata (of a Video Object).

	SEE associated with, Fig. 4, Chips 404 (Images) or Object Data (IMAGE OBJECT CONTENT), stored as Object Data, having Image, cropped (or IMAGE OBJECT CONTENT), as, Metadata data, this storage (Object Profile 702, w/image 706, and Data 710) appears is the Basis for creating, the second profile (704). 

  It is noted, that in ALCOCK, video of scene 402 (see 0102), captured by a Camera is processed to produce metadata (data about the data), Images (stored), are adapted to be, classified as objects (people or Humans), these Objects ARE 

	Appears as understood in Fig. 8, 802, 804, 806, it is noted after a careful consideration of the applied prior art, in the Entirety, it appears storing Objects is taught for more than one reason.
In 0102, appears to teach as argued, based on as claimed, as taught, 
“The video analytics module 224 performs the object detection and classification, and also generates images (cropped bounding boxes) from the video that best represent the objects in the scene 402. In this example, the images of the objects, classified as people or humans, are extracted from the video and included in the metadata as cropped bounding boxes 404 for further identification processing.”

There appears no dispute over, video to object detection and classification (in view of Metadata), but, the system also appears to store the Objects in addition to the metadata associated with the Same, in view of, “…the images of the objects, classified as people or humans, are extracted from the video and included in the metadata as cropped bounding boxes 404…”

Note source of video (w/objects), having scenes (image and/or images), is processed (to generate Metadata of the Video), this metadata, of image objects (being any of: images (cropped bounding boxes) from the video that best represent the objects in the scene 402) and/or wherein, “the images of the objects, classified as people or humans, are extracted from the video and included in the metadata as cropped bounding boxes 404”, appears to teach as argued.

	Note, objects of the video, a scene 402 and in view Fig. 4, Chips 404 are scene images detected (w/objects, being people).

	The video (an Object), is also stored to be processed, as well as, the metadata containing Object (Image Object Type Meta-data), as well as, other none image metadata.
[0102] Video of scene 402 is captured by the camera 108. The scene 402 is within the field of view of the camera 108. The video is processed by the video analytics module 224 in the camera 108 to produce metadata with cropped bounding boxes 404. The video analytics module 224 performs the object detection and classification, and also generates images (cropped bounding boxes) from the video that best represent the objects in the scene 402. In this example, the images of the objects, classified as people or humans, are extracted from the video and included in the metadata as cropped bounding boxes 404 for further identification processing. The metadata with the cropped bounding boxes 404 and the video are sent over the network 140 to a server 406. The server 406 may be the workstation 156 or a client device 164.


It is noted by the current examiner of record, Office action dated (11/12/2021), page 4, and Final Dated 12/29/2021, Page 6, also cited 0102.

Cited paragraph 0102, associated with images cropped (Object Storage), and storing, as Metadata with other Non-image type metadata.


	Therefore, all parties should carefully consider the references in the entirely (while there are suggestions to not record the image or Object storage), the arguments appears do not consider paragraph 0102, and are not persuasive to the current examiner of record.

	As understood by the examiner of record, at 0124, suggests, saving Space, described as, one could, “replaced by the feature vector 708 of the cropped bounding box 404 for storage in the database 414. By storing the Object Profile 704 with instead of the image 706, some storage space can be saved as the image 706 file size is bigger than the feature vector 708 file size.”

Those skilled in the art, realize, that it is an embodiment, suggesting, that Images utilize Space, more than their feature vector 708 file size (of the same), but, teaches operation to storing the Objects with the metadata (@ 0102), appears is required to generate the Hash values to search with (or a form of keys), is also based on the Image data, but as understood, is required to process Image data, to generate the hash keys, as claimed.

Note, Object profile 702, with Image Cropped 706 (Object), appears to teach as claimed, Storing Objects (Image), as metadata with the Metadata (706).
This format (702), can be converted, to an Object Profile, with Data and Feature Vectors, which saves space. 


[0124] Referring now to FIG. 7, therein illustrated are block diagrams of an example metadata of an Object Profile 702 with cropped bounding box 404 as sent by the camera 108 to server 406 and an example of the Object Profile 704 with the image 706 (cropped bounding box 404) replaced by the feature vector 708 of the cropped bounding box 404 for storage in the database 414. By storing the Object Profile 704 with the feature vector 708 instead of the image 706, some storage space can be saved as the image 706 file size is bigger than 


	Additionally, it is noted that the Object can be replaced to save space, but, does suggest storing object profiles with Image 706, as also understood is representative of Fig. 4, Chips 404 or Image Of object being People, processed to allow for searching the objects (Fig. 5, steps 514-516).
	
Therefore, the newly appointed examiner of record fails be persuaded by applicant’s arguments, that the prior art does not teach, storing Objects, having Images (Image Objects of a video object), as part of the Metadata data 

SEE Object Profile 702, with 710 (Metadata, non-image type metadata) & 706 (Image, Cropped, is also metadata).

It is noted that in Fig. 7, teaches, wherein the Image data, is converted to 708, to Feature Vectors type metadata, that does save space, this data is Hash data, used as keys, as understood.

Last but not least, it is understood in view of applicant disclosure, the examiner reads in light of applicant’s disclosure for clarity.


In view of the above, it is not clear, from applicant’s analysis, that the prior art, does not perform as claimed, to Process from Video, detected Objects (as Image Data), that is applied to generate Hash Keys applied to query operations.

Please carefully analyze Fig. 7 (ALCOCK, 706 to 708), vs. applicant in Fig 6 (Hashing 610), both Hash video content image data and both utilize for query operations (SEE ALCOCK in Fig. 6, Search/query vs. Image to Feature Vectors).

As noted in the abstract (ALCOCK), does generate Hash of the vectors, referred to as Hash Vector represents a search object that is depicted in an Image.
	Therefore, as Hash values are, also read on as claimed, being a form of, a KEY (read on, Hash Vector), applied to search operations, appears the substantially the 

The only difference noted (step of generating feature vectors), therefore, the prior art and claims, ALCOCK clearly teaches to, detect objects in video images (SEE Fig. 4), Tag as people objects (CHIPS 404), at an edge Node (server 406), and to, process the cropped Image, to, feature vectors and to, Hash Keys, applied to search operations (see Fig. 5, 514).

SEE abstract, note the Hash is derived, from feature vectors, the feature vectors are derived, from the Image Data stored (702), from detected Objects in video, as Image Data, is applied to generate the Feature Vectors (708) of the image inputted (706), in accord to the abstract, to create a Hash based … search, wherein the search operations, consider, processing results associated with, scoring and threshold consideration, as is clear to the examiner, see below.
Abstract Paragraph - ABTX (1):
    Methods, systems, and techniques for performing a hash-based appearance search. A processor is used to obtain a hash vector that represents a search subject that is depicted in an image. The hash vector includes one or more hashes as a respective one or more components of the hash vector. The processor determines which one or more of the hashes satisfy a threshold criterion and which one or more of the components of the hash vector qualify as a scoring component. The one or more components that qualify correspond to a respective one or more hashes that satisfy the threshold criterion and that are represented in a scoring database that is generated based on different examples of a search target. The processor determines a score representing a similarity of the search subject to the different examples of the search target. 

	Therefore, after a careful analysis, the arguments presented, are not deemed persuasive to the newly appointed examiner, since, video is processed to detect Object as Image Data, the Objects are stored, substantially as applicant, in order to generate Hash representations to search with.
	In view of the only difference as understood by the examiner, is that ALCOCK identifies, the step of, converting the detected Object Images (cropped), to Feature Vectors and deriving Hash values, on the feature vectors, to search, while the claims do not comprise the additional processing step “to Feature Vectors”, but the claims are considered open ended (comprise), therefore, can be performed within the claims, since not negated, from being performed.
	But again, in light of applicant’s disclosure, also utilizes, Vectors associated with features, US 20210109971 (0036, 0040), therefore, even know not claimed, the operations appear are quit substantially similar and read on as claimed, therefore the arguments against the claim and prior art are not deemed persuasive, in view of the analysis above.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162